ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-120, concluding that by way of reciprocal discipline pursuant to Rule 1:20-14, a two-year suspension should be imposed on ANTOINETTE M.J. BENTIVEGNA of DOYLESTOWN, PENNSYLVANIA, who was admitted to the bar of this State in 1989, and whose license to practice law in New Jersey was administratively revoked pursuant to Rule l:28-2(c) effective September 26,2005;
And the basis for said suspension from practice being the two-year suspension imposed on ANTOINETTE M J. BENTIVEGNA in the Commonwealth of Pennsylvania effective August 14, 2004, for conduct in violation of RPC 1.1(a) (gross neglect), RPC 1.2(a) (failure to abide by client’s decision concerning objectives of representation), RPC 1.4(a) (failure to keep a client informed about the status of a matter and to comply with reasonable requests for information), RPC 1.4(b) (failure to explain a matter to the extent necessary to permit the client to make informed decisions about the representation), RPC 1.5(a) (excessive fee), RPC 3.3(a)(1) (false statement of material fact or law to a tribunal), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And good cause appearing;
It is ORDERED that ANTOINETTE M.J. BENTIVEGNA is suspended from the practice of law for a period of two years, retroactive to August 14,2004; and it is further
*245ORDERED that this retroactive suspension has no affect on the September 26, 2005, administrative revocation of respondent’s license to practice law in this State; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.
The Disciplinary Review Board having filed with the Court its decision in DRB 05-120, concluding that by way of reciprocal discipline pursuant to Rule 1:20-14, a two-year suspension should be imposed on ANTOINETTE M.J. BENTIVEGNA of DOYLESTOWN, PENNSYLVANIA, who was admitted to the bar of this State in 1989, and whose license to practice law in New Jersey was administratively revoked pursuant to Rule l:28-2(c) effective September 26, 2005;
And the basis for said suspension from practice being the two-year suspension imposed on ANTOINETTE M.J. BENTIVEGNA in the Commonwealth of Pennsylvania effective August 14, 2004, for conduct in violation of RPC 1.1(a) (gross neglect), RPC 1.2(a) (failure to abide by client’s decision concerning objectives of representation), RPC 1.4(a) (failure to keep a client informed about the status of a matter and to comply with reasonable requests for information), RPC 1.4(b) (failure to explain a matter to the extent necessary to permit the client to make informed decisions about the representation), RPC 1.5(a) (excessive fee), RPC 3.3(a)(1) (false statement of material fact or law to a tribunal), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And good cause appearing;
*246It is ORDERED that ANTOINETTE M.J. BENTIVEGNA is suspended from the practice of law for a period of two years, retroactive to August 14,2004; and it is further
ORDERED that this retroactive suspension has no affect on the September 26, 2005, administrative revocation of respondent’s license to practice law in this State; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.